Action to recover damages for personal injuries, for property damage and for loss of services, sustained as the result of the collision between two automobiles, in one of which five of the plaintiffs were passengers. Judgment entered upon the dismissal of the complaint at the close of the plaintiffs’ case reversed on the law and the facts and a new trial granted, with costs to abide the event. In the interest of justice there should be a new trial at which the proof that defendant’s taxicab was involved in the collision and the questions of negligence and contributory negligence may be more clearly developed. Close, P. J., Hag-arty, Carswell, Johnston and Adel, JJ., concur.